Director Fee ArrangementsExhibit 10.9 Each non-employee director of Capitol Federal Financial, Inc. (the "Company") receives an annual retainer, paid monthly, of $25,000 for his or her service on the board of directors of Capitol Federal Savings Bank (the "Bank") and $25,000 for his or her service on the Company's board of directors ($50,000 in total). John B. Dicus, Chairman of the Board, President and Chief Executive Officer is paid $12,000 by the Bank and $12,000 by the Company ($24,000 in total) for his service as a director of the Bank and Company.
